Case: 4:20-cv-00794-JG Doc #: 102-2 Filed: 05/30/20 1 of 6. PageID #: 1373




                 Exhibit B
    Case: 4:20-cv-00794-JG Doc #: 102-2 Filed: 05/30/20 2 of 6. PageID #: 1374



                                  Declaration of Joe Goldenson, MD

        1.      I am a medical physician with 33 years of experience in correctional health care. For

28 years, I worked for Jail Health Services of the San Francisco Department of Public Health. For 22

of those years, I served as the Director and Medical Director. In that role, I provided direct clinical

services, managed public health activities in the San Francisco County jail, and administered the

correctional health enterprise, including its budget, human resources services, and medical, mental

health, dental, and pharmacy services.

        2.      I served as a member of the Board of Directors of the National Commission on

Correctional Health Care for eight years and was past President of the California chapter of the

American Correctional Health Services Association. In 2014, I received the Armond Start Award of

Excellence from the Society of Correctional Physicians, which recognizes its recipient as a

representative of the highest ideals in correctional medicine.

        3.      For 35 years, I held an academic appointment as an Assistant Clinical Professor at the

University of California, San Francisco.

        4.      I have worked extensively as a correctional health medical expert and court monitor. I

have served as a medical expert for the United States District Court for the Northern District of

California for 25 years. I am currently retained by that Court as a medical expert in Plata v. Newsom,

Case No. 3:01-cv-01351 (N.D. Cal.), to evaluate medical care provided to inmate patients in the

California Department of Correctional Rehabilitation. I have also served as a medical expert/monitor

at Cook County Jail in Chicago and Los Angeles County Jail, at other jails in Washington, Texas, and

Florida, and at prisons in Illinois, Ohio, and Wisconsin.

        5.      On April 11, 2020, I signed a declaration that I understand was submitted in this case.

The statements below supplement my April 11 declaration.

        6.       The risk of exposure to and transmission of infectious diseases, as well as the risk

of harm from developing severe complications or death if infected, is significantly higher in
    Case: 4:20-cv-00794-JG Doc #: 102-2 Filed: 05/30/20 3 of 6. PageID #: 1375



prisons than in the community. Close, poorly ventilated, living quarters and often overcrowded

conditions in these facilities foster the rapid transmission of infectious diseases, particularly

those transmitted by airborne droplets through sneezing, speaking, or coughing. In these

congregate settings, large numbers of people are closely confined and forced to share living

spaces, bathrooms, eating areas, and other enclosed spaces. They are physically unable to

practice social distancing, which the Centers for Disease Control and Prevention (“CDC”) has

identified as the “cornerstone of reducing transmission of respiratory diseases such as COVID-

19.”1 Because of this, incarcerated individuals are less able to protect themselves from being

exposed to and becoming infected with infectious diseases, such as COVID-19.

        7.      The most commonly used test for the diagnosis of COVID-19 detects viral RNA

(RT-PCR). In most individuals with symptomatic COVID-19, the test becomes positive at the

time of the onset of symptoms2 (2-14 days after infection). It does not identify individuals who

are infected but presymptomatic. Furthermore, it obviously does not identify those who will

become infected. To determine whether an individual is at risk for spreading COVID19, they

must be regularly retested.

        8.      A testing protocol that only applies to prisoners and does not involve the regular

(weekly or bi-weekly) testing of other individuals, such as staff, who enter and exit the facility,

will not be effective in identifying contagious individuals or preventing further spread of

COVID19 within the facility.

        9.      It is my understanding that Elkton uses open bay / dorm housing units with

multiple-occupancy cells, and a limited number of segregation units. It also my understanding


1
 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html
             2
               Sethuraman, et al, Interpreting Diagnostic Tests for SARS-CoV-2, JAMA, 5/6/20,
                  https://jamanetwork.com
    Case: 4:20-cv-00794-JG Doc #: 102-2 Filed: 05/30/20 4 of 6. PageID #: 1376



that Elkton has approximately 2,300 detainees between the Elkton federal correction institution

and the low security satellite prison on any given day; that staff that enter and leave the facility

regularly; and that detainees share restroom and shower facilities and eat communally prepared

food.

        10.    It is also my understanding that Elkton officials claim that they are providing

masks and soap to prisoners. Further, I understand that Elkton officials claim that any prisoner

who complains of symptoms is given a test, and will be placed in isolation only if they test

positive.

        11.    However, because prisoners at Elkton continue to live in congregate settings

where they cannot stay 6 feet away from others, they remain at high risk of continued infection.

        12.    I understand that before an individual is moved out of Elkton, they undergo the

following procedure: if they test negative, they are placed in quarantine for 14 days, and are

tested again 24 hours prior to being moved to another location. If either test is positive, they will

be placed in isolation and their movement will be delayed. In addition, I understand that if one

prisoner in quarantine tests positive, the 14-day clock resets for the entire cohort of other

prisoners quarantined with the person who tested positive. If this procedure is followed, an

individual being moved out of Elkton will pose a minimal risk of infecting others.

        13.    The only way to determine whether a facility’s response is effective is to study the

rates of new infections over time. This requires longitudinal data and frequent retesting of

prisoners who previously tested negative. Without these data, a facility cannot claim that the

contagion is under control or that its response has been effective in preventing further spread of

the disease. A short-term decline in hospitalizations does not by itself indicate a decline in

infections.
    Case: 4:20-cv-00794-JG Doc #: 102-2 Filed: 05/30/20 5 of 6. PageID #: 1377




Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and

correct.



Executed this 30th day of May 2020 in Alameda County, CA



__________________________________

Joe Goldenson, MD
     Case: 4:20-cv-00794-JG Doc #: 102-2 Filed: 05/30/20 6 of 6. PageID #: 1378



References

1.     Dolan K, Wirtz A, Maazen B., et al. Global Burdern of HIV, viral hepatitis, and

tuberculosis in prisoners and detainees. The Lancet, July 14, 2016.

Stuckler D, Basu S, McKee M, King I. Mass incarceration can explain population increases in

TB and multi-drug resistant TB in European and Central Asian countries. Proceedings of the

National Academy of Science USA, 2008. 105:13280-85.

2.     Beyrer C, Kamarulzaman A, McKee M; Lancet HIV in Prisoners Group. Prisoners,

prisons, and HIV: time for reform. The Lancet. 2016 Jul 14. pii: S0140-

6736(16)30829-7. doi: 10.1016/S0140-6736(16)30829-7. [Epub ahead of print] No abstract

available. PMID: 27427447.

3.     Marusshak LM, Sabol W, Potter R, Reid L, Cramer E. Pandemic Influenza and Jail

Facilities and Populations. American Journal of Public Health. 2009 October;

99(Suppl 2): S339–S344.

4.     Rubenstein LS, Amon JJ, McLemore M, Eba P, Dolan K, Lines R, Beyrer C. HIV,

prisoners, and human rights. The Lancet. 2016 Jul 14. pii: S0140-6736(16)30663-8. doi:

10.1016/S0140-6736(16)30663-8

5.     Wang J, Ng, CY, Brook R. Response to COVID-19 in Taiwan: Big Data Analytics, New

Technology, and Proactive Testing. March 3, 2020. JAMA. Published online March 3, 2020.

doi:10.1001/jama.2020.3151.

6.     CDC, COVID-19, People Who are at Higher Risk,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html
